DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 1 recites the limitation “the bonding wire” (line 5).  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the bonding wire” relates back to “at least one bonding wire” (line 5) or to set forth an additional bonding wire.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,985,059 to Shin et al. (hereinafter Shin).
With respect to Claim 1, Shin discloses an image sensor (e.g., 10B) (Shin, Fig. 2B, Col. 1, lines 16-18; Col. 5, lines 35-67; Col. 6, lines 1-67; Col. 7, lines 1-67; Col. 3, lines 1-15), comprising:

      an image sensing element (e.g., image sensor chip 60 including sensing unit 66, chip substrate 61, and adhesive 50) (Shin, Fig. 2B, Col. 5, lines 39-44; Col. 6, lines 62-67; Col. 7, lines 1-14), disposed on the arc surface and curved to fit a contour of 5the arc surface, wherein the image sensing element (60) has a front surface (e.g., an upper surface of the sensing unit 66) and a rear surface (e.g., a bottom surface of the adhesive 50) opposite to the front surface and has at least one bonding wire (71) (Shin, Fig. 2B, Col. 7, lines 15-20), the bonding wire (71) is connected between the front surface and the substrate (20/30), and the rear surface of the image sensing element directly contacts the arc surface.
Regarding Claim 2, Shin discloses the image sensor as claimed in claim 1, wherein a curvature of the image sensing 10element (60) is identical to a curvature of the arc surface (e.g., concavely curved upper surface of the circuit board 20 including the board wiring layer 40) (Shin, Fig. 2B, Col. 6, lines 62-67).
Regarding Claim 3, Shin discloses the image sensor as claimed in claim 1, wherein the arc surface is a concave arc surface (e.g., concavely curved upper surface of the circuit board 20 including the board wiring layer 40) (Shin, Fig. 2B, Col. 6, lines 62-67).
Regarding Claim 4, Shin discloses the image sensor as claimed in claim 1, wherein the image sensing element (e.g., image sensor chip 60 including chip substrate 61 and adhesive 50) (Shin, Fig. 2B, Col. 5, lines 39-44; Col. 6, lines 62-67; Col. 7, lines 1-14) comprises an image sensing chip (60/50), and the image sensing chip directly contacts the arc surface.
Regarding Claim 5, Shin discloses the image sensor as claimed in claim 1, wherein 
Regarding Claim 6, Shin discloses the image sensor as claimed in claim 1, wherein the substrate (20/30) (Shin, Fig. 2B, Col. 5, lines 39-44; Col. 6, lines 62-67; Col. 7, lines 1-14) has no through hole on the arc surface.
Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0163751 to Sugiyama et al. (hereinafter Sugiyama).
With respect to Claim 1, Sugiyama discloses an image sensor (e.g., an imaging device 10) (Sugiyama, Fig. 7D, ¶0002, ¶0050-¶0105), comprising:
       a substrate (e.g., 12/13/14/16, including a core layer 12, wiring layers 13 and 14, and resin portion 16) (Sugiyama, Fig. 7D, ¶0062-¶0069, ¶0072-¶0075, ¶0092), having an arc surface (e.g., a curved surface 16c having a concave shape) (Sugiyama, Fig. 7D, ¶0072, ¶0076); and
      an image sensing element (e.g., imaging device 11 including adhesive 21) (Sugiyama, Fig. 7D, ¶0053, ¶0076-¶0078, ¶0092), disposed on the arc surface (16c) and curved to fit a contour of 5the arc surface, wherein the image sensing element (11) has a front surface (e.g., an upper surface of the imaging device 11) and a rear surface (e.g., a bottom surface of the imaging device 11 including adhesive 21) opposite to the front surface and has at least one bonding wire (17) (Sugiyama, Fig. 7D, ¶0066, ¶0092), the bonding wire (17) is connected between the front surface and the substrate (e.g., wiring layer 13 of the substrate 12/13/14/16), and the rear surface (e.g., a bottom surface of the imaging device 11 including adhesive 21) of the image sensing element directly contacts the arc surface.
Regarding Claim 2, Sugiyama discloses the image sensor as claimed in claim 1, wherein a curvature of the image sensing 10element (60) is identical to a curvature of the arc surface (e.g., a curved surface 16c having a concave shape) (Sugiyama, Fig. 7D, ¶0072, ¶0076).
Regarding Claim 3, Sugiyama discloses the image sensor as claimed in claim 1, wherein the arc surface is a concave arc surface (e.g., a curved surface 16c having a concave shape) (Sugiyama, Fig. 7D, ¶0072, ¶0076).
Regarding Claim 4, Sugiyama discloses the image sensor as claimed in claim 1, wherein the image sensing element (e.g., 11/21) (Sugiyama, Fig. 7D, ¶0076, ¶0077, ¶0092) comprises an image sensing chip (e.g., 11/21), and the image sensing chip directly contacts the arc surface (16c).
Regarding Claim 6, Sugiyama discloses the image sensor as claimed in claim 1, wherein the substrate (e.g., a resin portion 16 of the substrate 12/13/14/16) (Sugiyama, Fig. 7D, ¶0076, ¶0077, ¶0092) has no through hole on the arc surface.
Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0323915 to Tanaka.
With respect to Claim 1, Tanaka discloses an image sensor (e.g., an image sensor device) (Tanaka, Fig. 3, ¶0001, ¶0038-¶0055), comprising:
       a substrate (e.g., 103B including curved pedestal 101) (Tanaka, Fig. 3, ¶0038, ¶0041-¶0042, ¶0046-¶0047), having an arc surface (e.g., a curved surface having a concave shape of the pedestal 101) (Tanaka, Fig. 3, ¶0041, ¶0046); and
      an image sensing element (e.g., image sensor 100) (Tanaka, Fig. 3, ¶0038-¶0040, ¶0046), disposed on the arc surface and curved to fit a contour of 5the arc surface, wherein the image sensing element (100) has a front surface (e.g., an upper surface of the sensor 100) and a rear surface (e.g., a bottom surface of the sensor 100) opposite to the front surface and has at least one bonding wire (102A/102B) (Tanaka, Fig. 3, ¶0046, ¶0047), the bonding wire (102A/102B) is connected between the front surface and the substrate (e.g., 103B), and the rear surface (e.g., a bottom surface of the sensor 100) of the image sensing element directly contacts the arc surface.
Regarding Claim 2, Tanaka discloses the image sensor as claimed in claim 1, wherein a curvature of the image sensing 10element (100) is identical to a curvature of the arc surface (e.g., a curved surface having a concave shape of the pedestal 101) (Tanaka, Fig. 3, ¶0041, ¶0046).
Regarding Claim 3, Tanaka discloses the image sensor as claimed in claim 1, wherein the arc surface is a concave arc surface (e.g., a curved surface having a concave shape of the pedestal 101) (Tanaka, Fig. 3, ¶0041, ¶0046).
Regarding Claim 4, Tanaka discloses the image sensor as claimed in claim 1, wherein the image sensing element (e.g., 100) (Tanaka, Fig. 3, ¶0046, ¶0047) comprises an image sensing chip (e.g., 100), and the image sensing chip directly contacts the arc surface.
Regarding Claim 6, Tanaka discloses the image sensor as claimed in claim 1, wherein the substrate (e.g., 103B/101) (Tanaka, Fig. 3, ¶0041, ¶0046, ¶0047) has no through hole on the arc surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0163751 to Sugiyama in view of Shin (US Patent No. 9,985,059).
Regarding Claim 5, Sugiyama discloses the image sensor as claimed in claim 1. Further, Sugiyama discloses that the image sensing element (11) (Sugiyama, Fig. 7D, ¶0053, ¶0076-¶0078, ¶0092) comprises an image sensing chip (e.g., CMOS imaging device), but does not specifically disclose that the image sensing element comprises a carrier board, the image sensing chip is disposed on the carrier board, and the carrier board directly contacts the arc surface.
However, Shin teaches an image sensor (e.g., 10B) (Shin, Fig. 2B, Col. 1, lines 16-18; Col. 5, lines 35-67; Col. 6, lines 1-67; Col. 7, lines 1-67; Col. 3, lines 1-15) comprising a substrate (e.g., a board 20/30 including wiring layer 40) (Shin, Fig. 2B, Col. 5, lines 39-51; Col. 6, lines 62-67; Col. 7, lines 1-14) having an arc surface (e.g., concavely curved upper surface of the circuit board 20 including the board wiring layer 40) (Shin, Fig. 2B, Col. 6, lines 62-67); and an image sensing element (e.g., image sensor chip 60 including sensing unit 66, chip substrate 61, and adhesive 50) (Shin, Fig. 2B, Col. 5, lines 39-44; Col. 6, lines 62-67; Col. 7, lines 1-14) disposed on the arc surface, wherein the image sensing element (e.g., image sensor chip 60 including chip substrate 61 and adhesive 50) (Shin, Fig. 2B, Col. 5, lines 39-44; Col. 6, lines 52-67; Col. 7, lines 1-14) comprises an image sensing chip (66) and a carrier board (e.g., 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image sensor of Sugiyama by forming an image sensor having a chip substrate as a carrier board as taught by Jun to have the image sensing element that comprises a carrier board, the image sensing chip is disposed on the carrier board, and the carrier board directly contacts the arc surface in order to provide improved image sensor having improved light-receiving characteristics (Shin, Col. 1, lines 16-43; Col. 8, lines 16-25).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0323915 to Tanaka in view of Shin (US Patent No. 9,985,059).
Regarding Claim 5, Tanaka discloses the image sensor as claimed in claim 1. Further, Tanaka discloses that the image sensing element (e.g., image sensor 100) (Tanaka, Fig. 3, ¶0038-¶0040, ¶0046) comprises an image sensing chip (e.g., CMOS sensor) (Tanaka, Fig. 3, ¶0039), but does not specifically disclose that the image sensing element comprises a carrier board, the image sensing chip is disposed on the carrier board, and the carrier board directly contacts the arc surface.
However, Shin teaches an image sensor (e.g., 10B) (Shin, Fig. 2B, Col. 1, lines 16-18; Col. 5, lines 35-67; Col. 6, lines 1-67; Col. 7, lines 1-67; Col. 3, lines 1-15) comprising a substrate (e.g., a board 20/30 including wiring layer 40) (Shin, Fig. 2B, Col. 5, lines 39-51; Col. 6, lines 62-67; Col. 7, lines 1-14) having an arc surface (e.g., concavely curved upper surface of the circuit board 20 including the board wiring layer 40) (Shin, Fig. 2B, Col. 6, lines 62-67); and an image sensing element (e.g., image sensor chip 60 including sensing unit 66, chip substrate 61, and adhesive 50) (Shin, Fig. 2B, Col. 5, lines 39-44; Col. 6, lines 62-67; Col. 7, lines 1-14) disposed on the arc surface, wherein the image sensing element (e.g., image sensor chip 60 including chip substrate 61 and adhesive 50) (Shin, Fig. 2B, Col. 5, lines 39-44; Col. 6, lines 52-67; Col. 7, lines 1-14) comprises an image sensing chip (66) and a carrier board (e.g., chip substrate 61 as a handling substrate including the adhesive 50), the image sensing chip (66) is disposed on the carrier board, and the carrier board (61/50) directly contacts the arc surface.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image sensor of Tanaka by forming an image sensor having a chip substrate .  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,985,059 to Shin in view of Jun (US 2016/0260761).
Regarding Claim 7, Shin discloses the image sensor as claimed in claim 1. Further, Shin discloses that the substrate (e.g., a board 20/30 including wiring layer 40) (Shin, Fig. 2B, Col. 5, lines 39-51; Col. 6, lines 62-67; Col. 7, lines 1-14) has a bottom surface, the bottom surface is opposite to the arc surface, but does not specifically disclose at least one second conductive via, the at least one second conductive via is extended from the arc surface to the bottom surface, and the at least one bonding wire is connected to the at least one second conductive via.
However, Shin teaches an embodiment of Fig. 2D (Shin, Fig. 2D, Col. 8, lines 16-25), wherein the substrate (20/30) (e.g., a board 20/30 including wiring layer 40) has an entire upper surface of the substrate that is concavely curved surface and a bottom surface of the substrate is flat. Further, Jun teaches forming a package (Jun, Fig. 1B, ¶0004-¶0015, ¶0076-¶0086) having an image sensor chip (200) mounted on the substrate (100) having at least one conductive via (115), wherein the bonding wires (250) electrically connect the top surface of the image sensor chip (200) at an edge area of the top surface of the image sensor chip to the at least one conductive via (115) of the substrate (100) such that the bonding wires (250) are covered with molding part (400) to protect the bonding wires, and to seal the package in good condition. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image sensor of Shin by forming an image sensor package including bonding wires electrically connecting the image sensor chip to the substrate having at least one conductive via as taught by Jun, wherein the entire upper surface of substrate is concavely curved surface and the bottom substrate of the substrate is flat surface such that the at least one conductive vias of Shin/Jun would extend from the concavely curved surface to the flat bottom surface to have at least one second conductive via, the at least one second conductive via is extended from the arc surface to the bottom .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0163751 to Sugiyama in view of Shin (US Patent No. 9,985,059).
Regarding Claim 7, Sugiyama discloses the image sensor as claimed in claim 1. Further, Sugiyama discloses that the substrate (e.g., 12/13/14/16, including a core layer 12, wiring layers 13 and 14, and resin portion 16) (Sugiyama, Fig. 7D, ¶0062-¶0069, ¶0072-¶0075, ¶0092) has a bottom surface and at least one second conductive via (e.g., 22, through-electrode) (Sugiyama, Fig. 7D, ¶0066), the bottom surface is opposite to the arc surface, the at least one second conductive via (22) is extended from the top surface (of the substrate 12/13/14/16) to the bottom surface, and the at least one bonding wire (17) is connected to the at least one second conductive via (22), but does not specifically disclose that the at least one second conductive via is extended from the arc surface to the bottom surface.
However, Shin teaches an embodiment of Fig. 2D (Shin, Fig. 2D, Col. 5, lines 35-51; Col. 8, lines 16-25), wherein the substrate (20/30) including a circuit board (20) and a support board (30) has an entire upper surface of the substrate (20/30) that is concavely curved surface and only a bottom surface of the support substrate (30) is flat. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image sensor of Sugiyama by forming an image sensor package including a substrate having the entire upper surface of the support substrate that is concavely curved surface and the bottom substrate of the substrate is flat surface as taught by Shin such that the at least one conductive vias of Sugiyama/Shin would extend from the concavely curved surface to the flat bottom surface to have the at least one second conductive via that is extended from the arc surface to the bottom surface in order to provide improved image sensor having improved light-receiving characteristics (Shin, Col. 1, lines 16-43; Col. 8, lines 16-25).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0323915 to Tanaka in view of Shin (US Patent No. 9,985,059) and Jun (US 2016/0260761).
Regarding Claim 7, Tanaka discloses the image sensor as claimed in claim 1. Further, Tanaka discloses that the substrate (e.g., 101/103B) (Tanaka, Fig. 3, ¶0038, ¶0041-¶0042, ¶0046-¶0047) has a 
However, Shin teaches an embodiment of Fig. 2D (Shin, Fig. 2D, Col. 5, lines 35-51; Col. 8, lines 16-25), wherein the substrate (20/30) including a circuit board (20) and a support board (30) has an entire upper surface of the substrate (20/30) that is concavely curved surface and only a bottom surface of the support substrate (30) is flat. Further, Jun teaches forming a package (Jun, Fig. 1B, ¶0004-¶0015, ¶0076-¶0086) having an image sensor chip (200) mounted on the substrate (100) having at least one conductive via (115), wherein the bonding wires (250) electrically connect the top surface of the image sensor chip (200) at an edge area of the top surface of the image sensor chip to the at least one conductive via (115) of the substrate (100) such that the bonding wires (250) are covered with molding part (400) to protect the bonding wires, and to seal the package in good condition. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image sensor of Tanaka by forming an image sensor package including bonding wires electrically connecting the image sensor chip to the substrate having at least one conductive via as taught by Jun, wherein the entire upper surface of the support substrate is concavely curved surface and the bottom substrate of the substrate is flat surface as taught by Shin such that the at least one conductive vias of Tanaka/Shin/Jun would extend from the concavely curved surface to the flat bottom surface to have at least one second conductive via, the at least one second conductive via is extended from the arc surface to the bottom surface, and the at least one bonding wire is connected to the at least one second conductive via in order to provide improved image sensor having improved light-receiving characteristics; and forming a package sealed in good condition (Shin, Col. 1, lines 16-43; Col. 8, lines 16-25; Jun, ¶0004, ¶0008, ¶0077-¶0078, ¶0082, ¶0085).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891